                                                                 JS-6
 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   RAMONA D.,                                  Case No. CV 18-6602-KK
11                               Plaintiff,
12                       v.                      JUDGMENT
13   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,
14
                                   Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: March 22, 2019
22                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
23
24
25
26
27
28
